Title: From George Washington to Philip John Schuyler, 6 February 1782
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir,
                     Philadelpa 6th Feb. 1782
                  
                  I have received your favor of the 25th of Jany inclosing the Copy of your letter of the 22d of October to Majr Stark, which, agreably to your desire, I return by this conveyance—The arguments & reflections respecting the dispute of the Vermontese, made use of in that letter, appeared so just as well as political, as to be particularly calculated to heal the unhappy disturbances & produce a reconciliation: This is one of the many proofs you have given of your ardent desire to put a period to internal contention, and unite all the separate & jarring interests in prosecuting the great common Cause of America.
                  I have shewn yours of the 21st Ulto to, & conferred with, the Minister of Foreign Affairs—My sentiments, in general, respecting the necessity of perfect unanimity among ourselves, in order to give energy & decision to our collective efforts against the enemy, are too well known to be insisted upon: for I have had frequent occasion to repeat, that it was my most fervent wish, that all grounds of jealousy & dispute between any districts of Inhabitants of the United States which were at variance might be removed by an amicable adjustment of their differences; and that, in my opinion, moderate measures (so long as they can be pursued with propriety) are much more likely than violent ones to produce such a salutary effect—If therefore my public advice in my late circular letter or my private opinion, which has been given without reserve on every occasion can be of any avail, I am confident the consideration of all other matters would be swallowed up in, or made subservient to, the general good of the whole—but as it has ever been a point of delicacy with me, while acting only in a Military character, not to interfere in the civil concerns of the Continent or the Legislatures, except where they are intimately connected with Military matters; I should not think myself at liberty, without deviating from that rule, to intermeddle so far as to dictate particular modes of accomodation (however earnestly I desire it may be effected) especially on a subject which has been under the immediate consideration of Congress itself; whose directions, it is my duty as well as inclination to be guided by.
                  I am informed Mr Ira Allan & Mr Fay have arrived in this Town from Vermont on some public business to Congress, what the object of their Mission is I know not, should anything interesting transpire I shall communicate it to you.  Mrs Washington joins me in presenting her Compliments to Mrs Schuyler & yourself—I am Dr Sir—with every sentimt of regd & esteem Yr Most Obt & Affecte
                  
                     Go: Washington
                  
               